Citation Nr: 0026078	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for sinusitis, to 
include rhinitis.

3.  Entitlement to service connection for reduced lung 
capacity, to include secondary to asbestos exposure.

4.  Entitlement to service connection for reduced visual 
acuity.

5.  Entitlement to an increased evaluation for arthritis of 
both hands, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of the removal of a left knee cyst.

7.  Entitlement to an increased (compensable) evaluation for 
tinea pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1993.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In January 1999 the Board remanded 
the case to schedule a Travel Board hearing for the veteran.  
The Travel Board hearing was conducted in June 2000 and the 
case has been returned to the Board for further appellate 
action.   

During his June 2000 Travel Board hearing, the veteran raised 
the issue of entitlement to service connection for a deviated 
nasal septum.  The RO has not had an opportunity to address 
this issue in the first instance.  Therefore the issue is 
referred to the RO for appropriate action and initial 
adjudication.


REMAND

At the conclusion of the veteran's June 2000 Travel Board 
hearing, his representative advised the undersigned Veterans 
Law Judge that the veteran had had treatment at the Oklahoma 
VA Medical Center (VAMC) subsequent to January 1998 for the 
claimed disabilities and requested that VA obtain these 
additional treatment records.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where 
"relevant" documents relating to an appellant's claim were 
within the Secretary's control (for example, records 
generated by VA) prior to a Board decision on appeal and 
could reasonably be expected to be part of the record before 
VA, such documents are in contemplation of law constructively 
part of the record.  Blount v. West, 11 Vet. App. 32, 33 
(1998); Simington v. Brown, 9 Vet. App. 334, 335 (1996); Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  The veteran has also testified that he has 
received post service treatment for his claimed disabilities 
at Tinker Air Force Base and with Dr. Rogers in Midwest City, 
Oklahoma.  Under the circumstances, development to obtain 
this additional evidence is in order prior to a Board 
determination on the veteran's claims.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board notes that the veteran 
has not been provided a VA dermatology examination since he 
initially raised this claim.  He has testified that his tinea 
pigmentosa flares up during hot weather with high humidity.  
VA has a duty to provide the veteran with a dermatology 
examination at the most active stage in his skin disorder.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Oklahoma City, Oklahoma, dated 
from April 1998 to the present.  The RO 
should also contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, and to include records from 
Tinker Air Force Base and Dr. Rogers of 
Midwest City, Oklahoma. 

2.  Then, the RO should arrange for a VA 
dermatology examination of the veteran by 
a board certified specialist, if 
available, and at a time when the 
veteran's skin disorder is most likely to 
be undergoing an exacerbation, to 
determine the extent of his service-
connected tinea pigmentosa.  All 
indicated studies should be performed.  
The examiner should be specifically 
requested to address whether there is any 
exfoliation, exudation or itching present 
with the veteran's skin disorder and, if 
so, to what extent.  The veteran's claims 
folders must be made available to the 
physician prior to the examination for 
review, and the examiner must indicate in 
his report whether he reviewed the file.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


